John Williams plaint, ag* John Lake Def* in an action of the case for not delivering or shewing of a parcell of goods (attached by Return Wayt Marshalls Deputy upon the .8 th- March. 1675. & then owned by sd Lake to bee in his hands to the value of nine pounds belonging to Ezekiel Fogg) unto Joseph Webb the Marshall Gen113 Deputy when demanded upon Execution agt. said Fogg & company; but sd Lake contrary to Law and to the great damage of the sd Williams, did dispose of & deliver to the sd Fogg many of the goods after they were attached & owned to bee in his hands, w*h other due damages according to attachm* datd octobr 5*b 1676. . . . The Jury brought in a Speciall verdict, i. e. if the testimony of John Morse Joseph Webb & Nathanael Williams bee invalid, wee finde for the Def* costs of Court, if not wee finde for the plaint, three pounds Sixteen Shillings mony & costs of Court. The Magistrates declare for the Defendant costs of Court.